CLIFTON, Circuit Judge,
dissenting:
I agree with the majority that the adverse credibility determination cannot be sustained, but I disagree with the majority’s rejection of the agency’s denial of relief on alternative grounds. I would deny the petition.
The IJ denied asylum and withholding of removal, alternatively, because of Kisiyan’s failure to establish that she had a well-founded fear of future persecution based on one of the five enumerated grounds. See 8 U.S.C. § 1101(a)(42). The BIA underscored that alternative conclusion, stating that even if Kisiyan were found credible, there was an “insufficient nexus” between Kisiyan’s evidence and one of the five protected grounds. The majority does not conclude that the evidence compelled a contrary conclusion, and properly so, because it did not. See Monjaraz-Munoz v. INS, 327 F.3d 892, 895 (9th Cir.2003) (‘We ... must uphold the BIA’s [factual] finding unless the evidence compels a contrary result.”). Neither logic nor our caselaw require the agency to expressly state that it considered and rejected a “mixed motive” theory, and the evidence presented here was not so strong as to demand such treatment. Notably, the evidence in this case falls well short of that offered by the petitioner in Shoafera v. INS, 228 F.3d 1070 (9th Cir.2000), the precedent relied upon by the majority. When asked why she was persecuted, Shoafera replied point-blank: “cause I’m an Amhara. If I was a Tigrean he wouldn’t do it.” Id. at 1074 (internal alteration omitted). In addition, Shoafera’s sister corroborated Shoafera’s testimony that she was persecuted because of her ethnicity. Id. at 1075. In this case, by contrast, Kisiyan proffered no such testimony or evidence. It is possible that a finder of fact could conclude that the ethnicity or religion of Kisiyan’s husband may have *294influenced the captain’s decision to attack Kisiyan, but a mere possibility does not compel or justify this court’s rejection of the agency’s factual adjudication.
As for the claim for CAT relief, the BIA expressly rejected that claim with a reference to the appropriate standard for such relief and without any reference to a protected ground requirement. Specifically, the BIA stated that Kisiyan “failed to establish that it is more likely than not that she would be tortured if she returns to Armenia.” A similar conclusion can be inferred from the IJ’s oral decision, which stated the standard for CAT relief without any reference to an enumerated ground requirement and which plainly reflected the IJ’s doubt that Kisiyan faced a substantial current risk of torture if she returned to Armenia.
I respectfully dissent.